PER CURIAM.
We affirm the trial court’s decision revoking defendant’s probation. However, as the State acknowledges, the trial court’s written Order of Probation Violation does not conform to the oral pronouncements made by the trial judge at the time that the probation was revoked. Accordingly, while we affirm the revocation of probation, we remand the cause to the trial court with directions to enter an Order of Revocation that conforms to the' trial judge’s oral pronouncements. See Suarez v. State, 761 So.2d 1266 (Fla. 3d DCA 2000)
Affirmed and remanded with directions.